DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment and response filed on 4 March 2022.
Claims 1-11 have been amended and are hereby entered.
Claim 12 has been added.
Claims 1-12 are currently pending and have been examined. 
This action is made FINAL.

	Response to Arguments and Amendments
Drawings
The drawings were objected to Figure 2 included and incorrect label.    Applicant’s Amendment to the specification has overcome the drawing objection.  Accordingly, the drawing objection is hereby withdrawn.  
Specification
The disclosure was objected to for informalities.  Applicant’s Amendment to the specification has overcome the objection to the specification.  Accordingly, the objection to the specification is hereby withdrawn.  



Claim Objections
Claim 20 was objected to for informalities.  Applicant’s Amendment to claim 20 has overcome the claim objection.  Accordingly, the objection to claim 20 has been hereby withdrawn.  
Claim Rejections - 35 USC § 112
  Claims 1-11 were rejected under 35 USC § 112(b).  Applicant’s amendments to claims 1-11 have overcome the majority of the 35 USC § 112(b) rejection.  However, one rejection was not addressed in the most recent response.  Accordingly, the examiner has maintained the rejections that were not overcome as seen below.  
Claim Rejections - 35 USC § 101
Claims 1-2 and claim 10-11 were rejected under 35 U.S.C. 101.  Applicants have amended claims 1 and 11 to include the limitations of claims 3-5, not rejected under 35 U.S.C. 101.  Applicant’s amendment to claims 1 and 11 overcomes the 35 U.S.C. 101 rejection because the claims require something significantly more than an abstract idea (e.g. controlling the unmanned vehicle based on the determinations made within the claims).  
Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive. Applicant argues that the references in combination do not teach the newly amended claims without pointing out the supposed deficiencies in the prior art applied.  Applicant’s amendments necessitated a new ground of rejection; however, the rejection relies upon references previously applied in the prior rejection of record in a new combination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11, recites “a movement direction” and line 9, recites “a movement of the hand” and lines 7-8, recite “a movement direction of the hand”.  It is unclear to the examiner if the movement recited in line 11 is the same or a different movement than that determined in lines 7-8 or 9 or line 11 is referring to the movement of the UAV.  Still further, line 17 “the movement direction”.  It is unclear if the movement direction is the referring to the movement direction of the hand or of the UAV.  
Claim 11, line 7, recites “a movement direction”.  Claim 11 also recites “a movement direction of the hand” in line 3 and “a movement of the hand” in line 5. It is unclear to the examiner if the movement direction recited in line 7 is the same or different as the movement in line 4 or line 3 or if line 7 is referring to the movement of the UAV.  Still further, line 14 “the movement direction”.  It is unclear if the movement direction is the referring to the movement direction of the hand or of the UAV.  
Claim 5 recites “six-DOF sensor”.  It is not clear what constitutes a “six-DOF sensor”.  The examiner notes that when an acronym is first introduced in a claim the acronym should first be spelled out (defined) and followed by the acronym in parentheses.  
Claim 8 recites “a circular trajectory” in line 5.  It is unclear if this is the same circular trajectory recited in line 4 of claim 8.
Claim 10 recites “a pose” in line 4.  It is unclear if the pose recited in claim 10 is the same pose as recited in claim 1 (pose of the hand of a user).
Claims 2-10 and 12 are depend directly or indirectly from previously rejected claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US PG Pub 2020/0346753, hereinafter “Qian”) and Roy et al. (US PG Pub 2019/0107846, hereinafter “Roy”) in view of Tang et al. (US PG Pub 2020/126249, hereinafter “Tang”).
Regarding Claim 1, Qian discloses 
a device (see at least Qian, FIG 19, 1900) for remotely controlling an unmanned aerial vehicle based on reinforcement learning, the device comprising: 
a processor (see at least Qian, FIG 19, 1902); 
and a memory (see at least Qian, FIG 19, 1901) connected to the processor, 
wherein the memory includes program instructions executable (see ¶ 0150) by the processor to: 
determine an inclination direction corresponding to a pose of a hand of a user, a movement direction of the hand, and an angle in the inclination direction based on sensing data associated with the  pose of the hand or the movement direction of the hand (see at least Qian  ¶ 0060, “…determine an angle of the hand in the pitch direction with respect to the UAV”,  ¶ 0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, ¶ 0086 “determining an angle of the hand with respect to the target object in the yaw direction”.  Qian discloses that the device can distinguish between the angle of the hand in the pitch or yaw direction which corresponds to Applicant’s inclination direction).
the sensing data acquired by way of at least one sensor (see at least ¶ 0033), and 
determine one of a movement direction, a movement speed, a mode change, a figural trajectory, and a scale of the figural trajectory of the unmanned aerial vehicle according to the determined inclination direction of the pose of the hand, the movement direction of the hand, and the angle in the inclination direction (see at least Qian  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”) 
wherein the program instructions:
determine the inclination direction and the angle corresponding to the pose of the hand or the movement direction of the hand by way of a first neural network (see Qian ¶0039 for NN and see one of  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”)
determine one of the movement direction, the movement speed, the mode change, the figural trajectory, and the scale of the figural trajectory of the unmanned aerial vehicle according to the determined inclination direction, movement direction, and angle in the inclination direction (see for example, Qian ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, The examiner notes that the claim, as written, only requires one of the movement direction, the movement speed, the mode change, the figural trajectory, and the scale of the figural trajectory to be determined..);
wherein the modes include a direction control mode and a figural trajectory control mode (see Figures 10 and 11, showing a circular figural trajectory and ¶0088 “the angle of the hand with respect to the target object in the yaw direction is determined….and the UAV is controlled to fly around the target object to the expected angle…”, and ¶0090 “the angle of the UAV flying around the target object can be controlled based on the angular change of the hand relative to the target object in the yaw direction”) and 
in the direction control mode, the program instructions: 
generate a control command for controlling the unmanned aerial vehicle in a movement direction and a movement speed corresponding to the inclination direction and the angle determined in the first neural network (see at least Qian  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle. 
  While Qian discloses that the control is based on a neural network (see ¶0039), Qian does not disclose that the neural network is based on reinforcement learning or that there is a second neural network. The examiner notes that the recitation “for controlling an unmanned aerial vehicle based on reinforcement learning” is in the preamble and does not positively limit claim 1.  However, to advance prosecution the examiner has introduced Roy into the rejection and notes that Roy teaches that various neural networks can be used including a neural network based on reinforcement learning (e.g.  Hidden Markov Model (HMM) which is a known reinforcement learning model and dueling generative adversarial nets (GANs) see ¶0072 and 0138 and 0143) and the use of a second neural network (see ¶0072 dueling generative adversarial nets (GANs).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian to use the HMM model as taught by Roy because, it is a well-known and recognized model for dynamic gesture recognition, and it has efficient learning algorithms where learning can take place directly from raw sequence data.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qian to include the dueling GANs (second neural network) of Roy, because as Roy teaches, dueling GANs are used to optimize the training and therefore, could be used to optimize the controller of Qian.  
The combination of Qian and Roy discloses the device and further teach the modes include a direction control mode and a figural trajectory control mode(see at least Qian¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”  However, the combination of Qian and Roy do not teach that in the figural trajectory control mode, the program instructions: generate a control command for controlling the unmanned aerial vehicle according to a scale calculated by using a frequency of each inclination direction corresponding to a change in pose of the hand and a time passed during a change in pose beginning from an initial pose and ending back at the initial pose.
Tang teaches in the figural trajectory control mode, the program instructions: generate a control command for controlling the unmanned aerial vehicle according to a scale calculated by using a frequency of each inclination direction corresponding to a change in pose of the hand and a time passed during a change in pose beginning from an initial pose and ending back at the initial pose (see at least Tang ¶0168 “In some embodiments the moving speed of the operator or characteristic part of the operator may be used to control the moving speed of the UAV.  The moving speed of the UAV and the moving speed of the operator or the characteristic part of the operator may change proportionately”. And ¶ 0171, “…the movement of the platform may be controlled based on the location change of the target object and the speed…” and ¶0184, “...the hand gesture of the operator may be recognized based on the sequence of the rations. …when the operator makes a hand gesture, no matter where the starting point and the ending point of the palm movement are, the same form of ratio sequence may be obtained.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of the combined Qian and Roy with the teaching of Tang because, as Tang teaches, it allows for control of the moving speed of the UAV using simple, intuitive gestures (see Tang at ¶ 0076, ¶0003, and ¶ 0004).
Regarding claim 2, the combination of Qian, Roy and Tang disclose the device of claim 1, wherein the and the angle is defined as a state in the first neural network  (i.e., representation of the current world, for example the angle of user’s hand as seen in at least in Qian  ¶0060, “…determine an angle of the hand in the pitch direction with respect to the UAV” see also ¶ 0063 for discussion of state parameter) the inclination direction and the movement direction of the hand are defined as actions (i.e., actions to change the state, for example see at least  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”)
Regarding claim 3, the combination of Qian, Roy and Tang disclose the device of wherein the direct control mode is a mode for directly controlling a flight direction of the unmanned aerial vehicle according to movements of the hand of the user(see at least Qian  ¶ 0060, “…determine an angle of the hand in the pitch direction with respect to the UAV”,  ¶ 0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, ¶ 0086 “determining an angle of the hand with respect to the target object in the yaw direction”.  Qian discloses that the device can distinguish between the angle of the hand in the pitch or yaw direction which corresponds to Applicant’s inclination direction) , and the figural trajectory control mode is a mode that provides control such that the unmanned aerial vehicle moves in the figural trajectory, and wherein the figural trajectory comprises a circle, spiral, triangle, and square (see at least Qian which teaches a circular trajectory and determining whether or not the pose change of the hand is for a circular trajectory, and thus, not a cornered trajectory “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.” See also Figures 10 and 11, showing a circular figural trajectory and ¶0088 “the angle of the hand with respect to the target object in the yaw direction is determined….and the UAV is controlled to fly around the target object to the expected angle…”, and ¶0090 “the angle of the UAV flying around the target object can be controlled based on the angular change of the hand relative to the target object in the yaw direction”).
Regarding claim 4, the combination of Qian, Roy and Tang disclose the device of claim 1 wherein the scale is defined as a state in the second neural network  (see at least Tang which teaches scale ¶0184, “...the hand gesture of the operator may be recognized based on the sequence of the ratios. …when the operator makes a hand gesture, no matter where the starting point and the ending point of the palm movement are, the same form of ratio sequence may be obtained.” And Qian ¶88 ¶142, ¶143 which teaches that the hand gesture may be the state variable to control to fly around the target object.)
Regarding Claim 6, the combination of Qian, Roy and Tang teach 
wherein the scale has a value between 0 and 1 and is learned and determined differently for each user (see at least Tang ¶0168 “In some embodiments the moving speed of the operator or characteristic part of the operator may be used to control the moving speed of the UAV.” and ¶0184, “...the hand gesture of the operator may be recognized based on the sequence of the ratios. …when the operator makes a hand gesture, no matter where the starting point the ending point of the palm movement are, the same form of ratio sequence may be obtained.” The examiner notes that a ratio is a proportion that can be expressed as a fraction or from 0 to 1 as claimed. Tang also teaches calibration using depth information such that that the hand gesture determination is specific to the operator as well as the posture of the operator, see ¶0031 and ¶ 0048 “the operator may be recognized from the operator’s point clouds during detection algorithm.  For example, different operators may be recognized based on points of different depths in the point clouds…various parts of the operator are different in the depth image” ¶0105 which teaches using the “algorithm for determining the point clouds of the arm, various sizes of the arm may be determined).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combined Qian and Roy with the user-specific calibration of Tang because, as Tang teaches, users may have different postures and arm lengths and the calibration ensures consistency and increases the recognition success rate and the degree of distinction of actions (see Tang ¶0031 and ¶0109).
Regarding claim 7, the combination of Qian, Roy and Tang teach the device of claim 1and Qian further teaches wherein in the figural trajectory control mode, the program instructions: generate a control command for controlling the figural trajectory if a pose change occurs after the initial pose is maintained continuously for a preset number of times or more (see at least Qian where, ¶0121 the UAV can be controlled after the gesture becomes a stable gesture.  “the reference location is the location of the target object’s hand in a previous frame of the image, which also indicates that the location of the hand in each frame of the image is stable.” The examiner notes that a preset time occurs between frames of images.).
Regarding claim 8, the combination of Qian, Roy and Tang teach the device of claim 1 and Qian further teaches wherein in the figural trajectory control mode, the program instructions: generate the second control command for causing the unmanned aerial vehicle to move in one of a circular, spiral, and polygonal trajectory by using the frequency to determine whether the pose of the hand is for a circular trajectory or a cornered trajectory (see Qian which teaches a circular trajectory and determining whether or not the pose change of the hand is for a circular trajectory, and thus, not a cornered trajectory “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.”).
Regarding claim 10, the combination of Qian, Roy and Tang discloses the device of claim 1 and further discloses wherein the inclination direction comprises an inclination direction for at least one of stop, left, right, forward, backward, forward-right, forward-left, backward-right, and backward-left (see at least Qian Figure 14, and angle of inclination of hand and at least ¶0102 “the UAV is controlled to a fly a distance A D,  away from the target object”), and the movement direction comprises movement directions associated with a pose for up and down and a change between a direction control mode and a figural trajectory mode (see at least Qian  ¶0061 “controlling the flying altitude of the UAV based on the [pitch] angle”, ¶0077 “the flying altitude of the UAV can be controlled based on the movement of the hand”, and ¶0090 “UAV can be controlled to fly around the target pair based on a movement of the hand…” and “based on the angular change of the hand relative to the target object in the yaw direction”).
Claim 11 is rejected under the same rationale, mutatis mutandis, as claim 1, above.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Roy, and Tang and further in view of Atlas et al. (US PG Pub. 2019/0302903), hereinafter "Atlas") .
Regarding claim 5, the combination of Qian, Roy and Tang disclose the device of claim 1, but do not explicitly disclose wherein the sensor includes a six-DOF sensor equipped with a gyroscope and an accelerometer and the sensing data includes roll and pitch data of the gyroscope and Z-axis data of the gyroscope. Atlas discloses wherein the sensor includes a six-DOF sensor equipped with a gyroscope and an accelerometer and the sensing data includes roll and pitch data of the gyroscope and Z-axis data of the gyroscope (see at least Atlas ¶31 “Turning now to FIG. 2, a block diagram of an example input device 200 is shown. Input device 100 of FIGS. 1A-1D may implement at least some of the components of input device 200, for example. Input device 200 may include a sensor system 202 for sensing manipulation of the input device in physical space. Sensor system 202 may sense motion of input device 200 with six degrees-of-freedom: three degrees of translational freedom (e.g., along orthogonal x, y, z axes) and three degrees of rotational freedom (e.g., about orthogonal x, y, z axes). Sensor system 202 may assume any suitable form, such as that of an inertial measurement unit (IMU), and may include one or more of an accelerometer, gyroscope, and magnetometer. As another example, sensor system 202 may perform six DOF sensing based on alternating current electromagnetic sensing technology.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qian, Roy and Tang with the sensor of Atlas, because as Atlas teaches the input device allows manipulation with greater variety of orientations and motions, supporting natural and movement (¶12). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Roy, and Tang further in view of Wang et al. (“Dueling Network Architectures for Deep Reinforcement Learning”, hereinafter “Wang”).
Regarding claim 9, as discussed above, the combination of Qian, Roy, and Tang teaches first neural network and second networks have a reinforced learning-based dueling structure. However, the combination of Qian, Roy and Tang do not teach that the first and second neural networks have “a fully connected (FC) layer of the first and second neural networks is separated for learning an action value and a state value”.
Wang teaches a fully connected (FC) layer of the first and second neural networks is separated for learning an action value and a state value (see at least the abstract and Figure 1, “our dueling network represents two separate estimators: one for the state value function and one for the state-dependent action advantage function”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combined Qian and Roy with the teaching of Wang because, as Wang teaches, the architecture can quickly identify the correct action during policy evaluation as a redundant or similar actions are added to the learning problem.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, Roy, and Tang further in view of Su et al. (US PG Pub. 2019/0056725, hereinafter "Su").
Regarding claim 12, the combination of Qian, Roy and Tang discloses the device of claim 8, and wherein when the change in the pose of the hand is for the circular trajectory, the second control command additionally includes yaw data (see at least “¶0087 “Controlling the UAV to fly around the target object based on the [yaw] angle.” See also Figures 10 and 11, showing a circular figural trajectory and ¶0088 “the angle of the hand with respect to the target object in the yaw direction is determined….and the UAV is controlled to fly around the target object to the expected angle…”, and ¶0090 “the angle of the UAV flying around the target object can be controlled based on the angular change of the hand relative to the target object in the yaw direction”) .
However, the combination of Qian, Roy and Tang does not explicitly disclose wherein when the change in the pose of the hand is for the cornered trajectory, the second control command includes roll and pitch data.  Su discloses (see at least Su Table 1, which discloses wherein the change in the pose of the hand is for cornered trajectory (e.gt. rectangle)) and wherein the second control command includes roll and pitch data (see at least Su  ¶140 “The flight controlling and processing submodule, after receiving the control command from the smart watch terminal in real time, parses and sets the values (target values) that the corresponding flight control parameters (such as roll angle, pitch angle, heading angle and angular rate) of the unmanned aerial vehicle must reach, operates a controller such as PID (Proportion Integration Differentiation) according to the actual information (current values) fed back by the flight attitude and heading reference submodule, calculates out the controlling signals outputted to each of the electrical motors, and sends the signals in the form of PWM (Pulse Width Modulation) signal to a driving circuit to drive the electrical motors to rotate, to adjust the rotational speed of the rotor wing of the unmanned aerial vehicle and further realize controlling the unmanned aerial vehicle”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qian, Roy, and Tang in order to allow for concerned trajectory as taught by Su in order to allow a variety of commands that can be performed by the user in a simple manner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662